       Case 4:20-cv-00044-BMM Document 60 Filed 12/17/20 Page 1 of 5



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Tel: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov
PAUL E. SALAMANCA
Deputy Assistant Attorney General
LUTHER L. HAJEK (CO Bar 44303)
MARISSA A. PIROPATO (MA Bar 651630)
United States Department of Justice
Environment and Natural Resources Division
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
luke.hajek@usdoj.gov
marissa.piropato@usdoj.gov
Attorneys for Federal Defendants
               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 THE ASSINIBOINE AND SIOUX
 TRIBES OF THE FORT PECK INDIAN            CV 20-44-BMM
 RESERVATION,
                                           JOINT MOTION FOR A
             Plaintiff,                    PROTECTIVE ORDER
       v.

 THE U.S. DEPARTMENT OF THE
 INTERIOR, et al.,

             Defendants,

       and

 TRANSCANADA KEYSTONE
 PIPELINE, LP, et al.,

              Defendant-Intervenors.
        Case 4:20-cv-00044-BMM Document 60 Filed 12/17/20 Page 2 of 5



      The parties in this case jointly move the Court to enter the attached proposed

Protective Order. The reasons for this motion are as follows:

      1.     The U.S. Bureau of Land Management and the U.S. Army Corps of

Engineers will file the certified indices to the administrative records in this case on

December 18, 2020.

      2.     The purpose of the Protective Order is to protect from public

disclosure confidential business information, the release of which would cause

competitive harm to TransCanada Keystone Pipeline and/or TransCanada

Corporation, and information that is or may be protected from public disclosure by

federal laws, including exemption 3 (information prohibited from disclosure by

another statute), 5 U.S.C. § 552(b)(3), exemption 4 (confidential business

information), 5 U.S.C. § 552(b)(4), and exemption 7 (law enforcement records that

may endanger life or physical safety), 5 U.S.C. 552(b)(7), of the Freedom of

Information Act (“FOIA”). This information includes Geographic Information

System (GIS) files, Shapefiles, LiDAR, UTM, and/or any similar data, for the

Keystone XL pipeline project, including the pipeline route as well as the locations

of its ancillary facilities (Confidential Records). The Confidential Records may

also include documents containing sensitive information protected by the National

Historic Preservation Act, 54 U.S.C. § 307103, Archaeological Resources

Protection Act, 16 U.S.C. § 470hh, or the Pipeline and Hazardous Materials Safety


                                           1
        Case 4:20-cv-00044-BMM Document 60 Filed 12/17/20 Page 3 of 5



Administration regulations, 49 C.F.R. Part 190, to the extent that such documents

are included in, or added to, the record and are necessary for the litigation of

Plaintiff’s claims.

      3.     The attached proposed Protective Order contains mutually agreed

upon terms and conditions relating to the use, for purposes of this litigation, of

Confidential Records in the administrative records. The Protective Order provides

that Federal Defendants will disclose the Confidential Records to Plaintiff, and

Plaintiff will not share the Confidential Records publicly or use them for any

purpose other than this action. If any party relies on the Confidential Records in a

public filing, it will file any portion of the brief or pleading describing or

disclosing the Confidential Records under seal, pursuant to Local Rule 5.1.

Plaintiff may challenge the designation of any records as confidential by a motion

to this Court. In accordance with Local Rule 5.1(d)(3)(B), the parties shall file

redacted versions of filings that refer to Confidential Records in the public file.

      Accordingly, the parties respectfully request that the Court enter the

proposed Protective Order as soon as possible. The parties have authorized

Defendants to file this motion on behalf of all the parties.

DATED: December 17, 2020                 Respectfully submitted,

                                         MARK STEGER SMITH
                                         Assistant U.S. Attorney
                                         U.S. Attorney’s Office
                                         2601 Second Avenue North, Suite 3200
                                            2
Case 4:20-cv-00044-BMM Document 60 Filed 12/17/20 Page 4 of 5



                           Billings, MT 59101
                           Tel: (406) 247-4667; Fax: (406) 657-6058
                           mark.smith3@usdoj.gov

                           PAUL E. SALAMANCA
                           Deputy Assistant Attorney General

                           MARISSA A. PIROPATO (MA Bar
                           651630)
                           Sr. Trial Attorney
                           Natural Resources Section
                           Environment and Natural Resources Div.
                           United States Department of Justice
                           Ben Franklin Station, P.O. Box 7611
                           Washington, D.C. 20044-7611
                           Tel: (202) 305-0470
                           E-mail: marissa.piropato@usdoj.gov

                           /s/ Luther L. Hajek
                           LUTHER L. HAJEK (CO Bar 44303)
                           Trial Attorney, Natural Resources Section
                           United States Department of Justice
                           Environment and Natural Resources Div.
                           999 18th St., South Terrace, Suite 370
                           Denver, CO 80202
                           Tel: (303) 844-1376
                           Fax: (303) 844-1350
                           E-mail: luke.hajek@usdoj.gov




                              3
       Case 4:20-cv-00044-BMM Document 60 Filed 12/17/20 Page 5 of 5



                        CERTIFICATE OF SERVICE

      I hereby certify that on December 17, 2020, a copy of the foregoing was

served on all counsel of record via the Court’s CM/ECF system.


                               /s/ Luther L. Hajek
                               LUTHER L. HAJEK
                               U.S. Department of Justice




                                        4
